 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                              Case No. 2:18-cr-00116-JAD-CWH

 4             Plaintiff
         v.                                                  Order Adopting Report and
 5                                                             Recommendation and
         Eric Yokani Moreno-Ochoa,                           Denying Motion to Dismiss
 6
               Defendant                                           [ECF Nos. 32, 34]
 7

 8

 9            Defendant Eric Yokani Moreno-Ochoa moves to dismiss the indictment charging him

10 with being a deported alien found unlawfully in the United States.1 He argues that his prior

11 removal proceedings were defective because the immigration judge lacked jurisdiction to enter

12 an order of deportation. Magistrate Judge C.W. Hoffman, Jr. has considered that motion and

13 recommends that I deny it.2 The deadline for objecting to that recommendation was April 10,

14 2019, and no party filed an objection or moved to extend the deadline to do so. “[N]o review is

15 required of a magistrate judge’s report and recommendation unless objections are filed.”3

16 Having reviewed the R&R, I find good cause to adopt it, and I do.

17            Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

18 . . .

19

20

21
     1
         ECF No. 52.
22   2
         ECF No. 34.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1 Recommendation [ECF No. 34] is ADOPTED in its entirety; Defendant’s Motion to Dismiss

 2 Indictment Based on Prior Unlawful Deportations [ECF No. 32] is DENIED.

 3        Dated: April 12, 2019

 4                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
